Title: To Alexander Hamilton from John F. Hamtramck, 16 May 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh May the 16th 1800.
          
          I have the honor to acknowledge the receipt of your letters of the 3d and of the 7th instant, also of two Letters for General Wilkinson—Enclosed is a Copy of my last letter to that General
          I have the honor to be Sir your Most obedient and Very humble Servent—
          
            J F Hamtramck
          
          Major General Hamilton—
        